Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 1 of 21           PageID #: 929




                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I


   NALEEN N. ANDRADE, M.D.,                     Case No. 16-cv-00684-DKW-KJM

                Plaintiff,                       ORDER (1) GRANTING
                                                 DEFENDANTS DARREN CHO
         v.                                      AND COUNTY OF HAWAI‘I’S
                                                 MOTION TO DISMISS, (2)
   DARREN CHO, COUNTY OF                         GRANTING DEFENDANTS
   HAWAI‘I, BOBBY L. MACOMBER,                   BOBBY L. MACOMBER,
   THELMA MACOMBER, DARRYL                       THELMA MACOMBER, DARRYL
   GRACE SR., LEONA GRACE, TRAVIS                GRACE SR., LEONA GRACE,
   LEINONAN, et al.,                             AND TRAVIS LEINONAN’S
                                                 SUBSTANTIVE JOINDER, AND
                Defendants.                      (3) DISMISSING THIS CASE
                                                 WITH PREJUDICE



         On May 7, 2021, the stay of this case was lifted by the Court. At the time the

   stay was initiated in January 2018, a motion to dismiss by Defendants Darren Cho

   (Cho) and the County of Hawai‘i (County, and with Cho, the “County Defendants”)

   had been granted by the Court, but without a written order setting forth the Court’s

   reasoning. With the stay having been lifted, the Court now provides its reasoning

   below.

         In their motion to dismiss, the County Defendants argue that the claims

   against them in the First Amended Complaint (“FAC”)−Counts 1 and 3−should be

   dismissed on various grounds, including the statute of limitations, qualified
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 2 of 21              PageID #: 930




   immunity, and failure to state a claim. While the Court agrees with Plaintiff Dr.

   Naleen Andrade that her Section 1983-based claim of malicious prosecution is not

   time-barred, the Court agrees with the County Defendants that Cho has not violated

   the constitution with respect to that claim. The Court also agrees that the FAC does

   not state a claim of liability against the County itself. Further, because Plaintiff has

   failed to allege a constitutional violation, the Court also DISMISSES Count Two

   against the remaining defendants (referred to herein, as the “Private Defendants,”

   and, with the County Defendants, “Defendants”), following their substantive joinder

   in the motion to dismiss, and Count Three against all Defendants. Finally, because

   Plaintiff has already been provided an opportunity to amend her allegations, the

   Court denies leave to amend them again.

                              FACTUAL BACKGROUND

         The FAC makes the following pertinent factual allegations. As in the first

   iteration of the Complaint, this case arises out of a dispute over the governance of

   Kahikolu Church (“Church”) on the Big Island of Hawai‘i. Succinctly, the alleged

   governance dispute pits three “officers” of the Church (“Church Officers”),

   including Andrade’s sister, Dolly Andrade, against a group of individuals led by

   Defendant Bobby L. Macomber, who was allegedly elected as the new Pastor (or

   Kahu) of the Church in April 2013. The Church Officers dispute the validity of

   Macomber’s election. FAC at ¶¶ 36-42, Dkt. No. 49. In October 2013, in one


                                              2
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 3 of 21           PageID #: 931




   alleged conflict between the sides, one of Macomber’s “followers” assaulted Dolly

   Andrade by hitting her with a fist. Id. at ¶¶ 61, 63.

         Plaintiff, Dr. Naleen Andrade (Plaintiff or Andrade), is a member of the

   Church. Id. at ¶ 27. Her interaction with the governance dispute took place in

   November 2013. At that time, the Church Officers invited her and the entire

   congregation to attend a meeting at the Church on November 15, 2013. Id. at ¶ 67.

         The day before the November 15, 2013 meeting, Dolly Andrade was asked to

   drive to the Kailua-Kona Police Station to speak with Defendant Cho about the

   October 2013 assault. Id. at ¶ 68. Cho is allegedly related to Donovan Cho and a

   “close friend of Defendants Darryl and Leona Grace, “both of whom are Defendant

   Macomber’s followers.” Id. at ¶ 69. Before meeting with Cho, Dolly Andrade

   met with the Chief of the Kona Police Department (“Police Chief”). Id. at ¶ 70.

   The Police Chief indicated that he was aware of the planned November 15, 2013

   meeting and that he “wanted to discuss that meeting.” Id. When Dolly Andrade

   met Cho under the ruse of speaking about the October 2013 assault, Cho instead

   questioned her about the November 15, 2013 meeting. Id. at ¶ 71. Cho initially

   tried to get the meeting cancelled or moved from the Church. Id. Cho “indicated

   that he believed that none of the [Church] Officers had any right to enter [Church]

   property, and that any entry onto [Church] property would be a trespass.” Id. at

   ¶ 72. In response, Dolly Andrade showed Cho: (1) a copy of the Church’s by-laws,


                                             3
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 4 of 21          PageID #: 932




   explaining that the Church Officers were officers of the Church; (2) a copy of

   records confirming the Church Officers were officers of the Church; and (3) a copy

   of the minutes of a March 24, 2013 Annual General Meeting, at which the Church

   Officers had been elected officers of the Church. Id. at ¶ 74. Plaintiff describes

   the foregoing documents as “Evidence of Authority.” Id. Cho “indicated

   surprise” and copied the Evidence of Authority. Id. at ¶ 75.

         On November 14, 2013, “[u]nknown” to Plaintiff, Macomber ordered his

   followers to change the locks at the Church, lock the Church gate, lock ancillary

   buildings on the grounds, and lock the Church itself. Id. at ¶ 84. As a result, when

   Plaintiff, the Church Officers, and other members of the congregation arrived at the

   Church on November 15, 2013 for their meeting, they found the gate to the Church

   locked and their keys unable to open the lock. Id. at ¶ 85. This caused Plaintiff,

   the Church Officers, and other Church members to “climb over the rock wall.” Id.

         At some point in the evening of November 15, 2013, Defendant Darryl Grace

   reported to Cho that “someone had entered into the [Church] grounds without

   permission[.]” Id. at ¶ 79 (quotation omitted). Cho and other police officers then

   went to the Church, “disrupted” the meeting, and “interrogated” various members of

   the congregation about a purported trespass on Church property. Id. Cho and/or

   the Police Chief also arranged for a SWAT team to be in the area. Id. at ¶ 80.

   Plaintiff was “intimidated” by the presence of the SWAT team, armed police


                                            4
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 5 of 21                        PageID #: 933




   officers, and being interrogated. Id. at ¶ 81. This also made her “fearful” of using

   the Church. Id. at ¶ 88.

          Subsequently, Cho prepared a police report (“Police Report”) regarding his

   investigation of the November 15, 2013 meeting that was submitted to a prosecutor.

   Id. at ¶ 82. The Police Report failed to mention the Evidence of Authority and the

   presence of the SWAT team. Id. at ¶ 83.1 On January 5, 2015, the Third Circuit

   Court for the State of Hawai‘i granted a motion to dismiss the criminal trespass

   charge against Andrade with prejudice for violation of her right to a speedy trial.

   Id. at ¶ 127; 7/12/17 Order at 6, Dkt. No. 41.

                               PROCEDURAL BACKGROUND

          This case began with the filing of a Complaint on December 30, 2016. Dkt.

   No. 1. Therein, Plaintiff asserted a single count under 42 U.S.C. Section 1983

   against the County Defendants and a single count against the Private Defendants,

   also under Section 1983, claiming that her First, Fourth, and Fourteenth Amendment

   rights had been violated.

          On July 12, 2017, this Court granted in part and denied in part the County

   Defendants and Private Defendants’ respective motions to dismiss. Dkt. No. 41.

   More specifically, the Court found that Plaintiff’s Section 1983 claims were

   time-barred because they had been brought more than two years after the events

   1
    Although it is not alleged in the FAC, in the original Complaint, Plaintiff alleged that she was
   charged with criminal trespass on June 10, 2014. See Dkt. No. 1 at ¶ 82.

                                                    5
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 6 of 21                          PageID #: 934




   alleged in the Complaint. 2 The Court similarly found the claims against the Private

   Defendants to be untimely because the events underlying them “necessarily

   predate[d]” the alleged conduct of the County Defendants. Id. at 18. The Court

   also found that Plaintiff failed to allege a claim against the County for municipal

   liability because her allegations did not “come close” to showing that the County

   ratified unconstitutional conduct. Id. at 22. However, because it did not appear

   beyond doubt that amendment could not cure the deficiencies with the Complaint,

   the Court granted leave to amend.

          Rather than filing an amended complaint, Plaintiff instead moved to

   reconsider the July 12, 2017 Order. Dkt. No. 42. On August 29, 2017, the Court

   denied the motion for reconsideration. Dkt. No. 47. Among other things, the

   Court explained that, to the extent Plaintiff alleged Cho engaged in malicious

   prosecution, any such claim was deficient because the alleged facts showed that Cho

   reasonably believed there was probable cause to refer the Police Report to

   prosecutors. The Court further found that, because Plaintiff had failed to allege a

   constitutional violation on the theory of malicious prosecution against Cho, she

   could not pursue any such theory against the County. The Court, however,

   extended the time for Plaintiff to file an amended complaint.




   2
    In that regard, the Court found that a two-year statute of limitations applied to Plaintiff’s Section
   1983 claims. Dkt. No. 41 at 11-12.

                                                     6
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 7 of 21             PageID #: 935




         On September 11, 2017, Plaintiff filed the FAC−the operative complaint at

   this stage of the proceedings. Dkt. No. 49. Therein, in Counts One and Two,

   respectively, Plaintiff asserts claims under Section 1983 against the County

   Defendants and the Private Defendants. Plaintiff also adds a new count, Count

   Three, against all Defendants under 42 U.S.C. Section 1985(3).

         On September 25, 2017, the County Defendants filed a motion to dismiss all

   claims asserted against them in the FAC (“motion to dismiss”), pursuant to Federal

   Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). Dkt. No. 52. Soon thereafter,

   the Private Defendants filed a “[s]ubstantive [j]oinder” to the motion to dismiss,

   seeking “the same relief sought therein.” Dkt. No. 54. On November 9, 2017,

   Plaintiff filed an opposition to the motion to dismiss. Dkt. No. 59. The County

   Defendants then filed a reply in support of their motion. Dkt. No. 61.

         On November 29, 2017, this Court issued an Entering Order granting the

   motion to dismiss and dismissing Counts One and Three of the FAC. Dkt. No. 62.

   The Court stated that a written order setting forth the Court’s reasoning would

   follow. Before a written order could follow, however, a stay was imposed on this

   case, and the parties were directed to schedule a mandatory settlement conference.

   Dkt. No. 66. The parties’ settlement discussions, taking place over the course of

   roughly three years, have not resulted in a settlement to this point. Dkt. Nos. 74, 77,

   79. As a result, the stay was lifted on May 7, 2021. Dkt. No. 80.


                                              7
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 8 of 21               PageID #: 936




          This Order, addressing the motion to dismiss, now follows.

                                STANDARD OF REVIEW

          Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state a

   claim upon which relief can be granted.” Rule 12(b)(6) is read in conjunction with

   Rule 8(a), which requires “a short and plain statement of the claim showing that the

   pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Pursuant to Ashcroft v. Iqbal,

   “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to ‘state a claim to relief that is plausible on its face.’” 556 U.S.

   662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   In addition, “the tenet that a court must accept as true all of the allegations contained

   in a complaint is inapplicable to legal conclusions.” Id. Accordingly,

   “[t]hreadbare recitals of the elements of a cause of action, supported by mere

   conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

   Rather, “[a] claim has facial plausibility when the plaintiff pleads factual content

   that allows the court to draw the reasonable inference that the defendant is liable for

   the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Factual

   allegations that only permit the court to infer “the mere possibility of misconduct”

   do not show that the pleader is entitled to relief as required by Rule 8(a)(2). Id. at

   679.




                                               8
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 9 of 21                         PageID #: 937




          When a complaint fails to state a plausible claim, leave to amend should be

   given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not require

   leave to amend when (1) it would prejudice an opposing party, (2) it is sought in bad

   faith, (3) it would produce an undue delay in litigation, (4) it would be futile, or (5)

   there has been repeated failure to cure a deficiency. Abagninin v. AMVAC Chem.

   Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen Corp. v. Dialysist

   West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

                                            DISCUSSION

   I.     Motion to Dismiss

          1.      Count One

          The County Defendants argue that Count One should be dismissed for

   numerous reasons. They argue that the claim is untimely, Cho is entitled to

   qualified immunity, and Plaintiff has failed to allege causation between Cho’s

   conduct and Plaintiff’s harm. Dkt. No. 52-1 at 5-17. The County Defendants also

   argue that the County is not liable because Cho has not committed a constitutional

   violation, and Plaintiff has failed to allege a claim of municipal liability. Id. at

   17-21. 3




   3
    In the July 12, 2017 Order, the Court, in allowing leave to amend, specifically instructed Plaintiff
   to include only “one claim per count.” Dkt. No. 41 at 24-25. Plaintiff violated that instruction in
   the FAC by grouping multiple claims against Cho and the County Defendants in Count One.

                                                     9
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 10 of 21                       PageID #:
                                    938



        In her response, Plaintiff argues that her claim under Section 1983 is timely

 because her claim is “based on malicious prosecution” and the alleged prosecution

 was terminated in her favor within the two-year statute of limitations. Dkt. No. 59

 at 4-11. 4 Plaintiff further asserts that her claim of malicious prosecution is “viable”

 because she has alleged that the prosecution was terminated in her favor, the

 prosecution was initiated without probable cause, and Cho acted with malice. Id. at

 16-18. Plaintiff also argues that Cho is not entitled to qualified immunity because

 any reasonable police officer would have known to include the Evidence of

 Authority in the Police Report. Id. at 18-20.

        The Court begins with the issue of timeliness. The Court agrees with

 Plaintiff that her claim of malicious prosecution is timely. Such a claim “accrues

 only once the underlying criminal proceedings have resolved in the plaintiff’s

 favor.” McDonough v. Smith, 139 S.Ct. 2156 (2019). Here, the FAC alleges that

 the criminal proceedings against Plaintiff for criminal trespass resolved in her favor

 in January 2015 when the trespass charge was dismissed with prejudice. FAC at

 ¶ 127. Because that date is less than two years prior to the initiation of this lawsuit

 in December 2016, the claim for malicious prosecution, as alleged, is timely. See




 4
  Other than her claim of malicious prosecution, Plaintiff does not contend that any other possible
 claim against the County Defendants is timely under Section 1983. Therefore, the Court does not
 address any other such possible claim.

                                                 10
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 11 of 21                         PageID #:
                                    939



 7/12/17 Order at 12 (citing cases for the proposition that, in Hawai‘i, claims under

 Section 1983 are subject to a two-year statute of limitations).5

        The Court turns next to the merits of Plaintiff’s malicious prosecution claim.

 As explained in the August 29, 2017 Order, such a claim has three elements−all of

 which are strictly construed against Plaintiff: “(1) that the prior proceedings were

 terminated in the plaintiffs’ favor, (2) that the prior proceedings were initiated

 without probable cause, and (3) that the prior proceedings were initiated with

 malice.” 8/29/17 Order at 5-6 (quotation and citations omitted).

        Here, Plaintiff has failed to sufficiently allege, at least, the second and third

 elements.6 As for probable cause, Plaintiff argues that there was none in initiating a

 criminal trespass proceeding against her. She argues that Cho had knowledge that

 she was an invitee of the Church Officers and Cho omitted “significant exculpatory

 evidence[,]” which she asserts was the Evidence of Authority and the fact that he


 5
   Plaintiff also asserts that “Defendants have failed to take curative action.” Dkt. No. 59 at 11-16.
 Almost all of Plaintiff’s arguments in this regard, however, concern the Private Defendants, not
 the County Defendants. See id. at 16 (“Far from a curative action, the [Private] Defendants’
 control of the Church and denial of access, coupled with the ongoing threat of criminal
 prosecution, constitutes a longstanding, demonstrable, ongoing denial of [Plaintiff’s]
 constitutional rights.”) (emphasis added). Further, other than her own purported fear of
 prosecution, Plaintiff identifies not one example where she has been threatened with criminal
 prosecution, at least not related to her access to the Church or by the County Defendants. As a
 result, the Court rejects any contention that the County Defendants were required or have failed to
 provide “curative action.”
 6
   As in the August 29, 2017 Order, the Court assumes, without deciding, that Plaintiff has alleged
 the first element by alleging that the charge against her was dismissed with prejudice on speedy
 trial grounds. The Court notes, though, that Plaintiff provides no case law on point indicating that
 such a dismissal constitutes a termination of the proceedings in her favor for purposes of a
 malicious prosecution claim. See Dkt. No. 59 at 17.

                                                  11
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 12 of 21             PageID #:
                                    940



 scheduled a SWAT team to appear. Dkt. No. 59 at 17. The Court starts with the

 Evidence of Authority, as it appears to be the principal basis for the contention that

 Cho omitted exculpatory evidence. Put simply, the so-called Evidence of

 Authority exculpates Plaintiff from nothing related to her alleged trespass on Church

 grounds. At most, the Evidence of Authority−three Church-related documents−

 shows only that the Church Officers were elected as officers of the Church in the

 first half of 2013. See FAC at ¶ 74. In other words, those documents have nothing

 to do with Plaintiff or, in particular, her right to be on Church property in November

 2013. As for the presence of the SWAT team, Plaintiff provides no explanation

 how that alleged fact has anything to do with whether she was trespassing on Church

 grounds−it does not.

       In addition, even if the Evidence of Authority did somehow indicate that

 Plaintiff had, at some point, authority to be on Church property, Plaintiff ignores the

 alleged facts with which Cho was presented on November 15, 2013. More

 specifically, the alleged facts show that Cho was presented with a report that

 “someone had entered into the [Church] grounds without permission[]” and that

 numerous individuals had been locked out of the Church, requiring them to “climb

 over the rock wall.” FAC at ¶¶ 79, 85. The fact that three individuals had been

 elected officers of the Church months earlier, which is all the Evidence of Authority

 showed, did not mean that, in light of the alleged facts, Cho lacked probable cause in


                                           12
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 13 of 21              PageID #:
                                    941



 preparing the Police Report because Cho could still have reasonably believed that

 Plaintiff unlawfully entered the Church. See Arquette v. State, 290 P.3d 493, 504

 (Haw. 2012) (explaining that probable cause exists where a person “reasonably

 believes that under [the] facts the claim may be valid under the applicable law”);

 Haw. Rev. Stat. § 708-815 (providing that “[a] person commits the offense of simple

 trespass if the person knowingly enters or remains unlawfully in or upon

 premises.”); Id. § 708-800 (defining “[e]nter or remain unlawfully” as entering or

 remaining “when the person is not licensed, invited, or otherwise privileged to do

 so.”). Indeed, having to climb over a rock wall to enter the premises suggests

 exactly that. Put simply, Cho could have quite easily and reasonably believed that

 Plaintiff was not licensed, invited, or otherwise privileged to enter the Church

 grounds when presented with a report of someone entering the Church grounds

 without permission, individuals that had climbed over a wall to access a locked

 property, and documents showing only that certain people, other than Plaintiff, had

 been elected officers of the Church months earlier.

       Further, Plaintiff certainly fails to show that Cho is not entitled to qualified

 immunity on this issue. Qualified immunity protects officials who do “not violate

 clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (quotation and

 internal quotation omitted). “A clearly established right is one that is sufficiently


                                           13
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 14 of 21              PageID #:
                                    942



 clear that every reasonable official would have understood that what he is doing

 violates that right.” Id. (quotation omitted). In her response, Dkt. No. 59 at 18-21,

 Plaintiff does not even explain the statutory or constitutional right that has been

 clearly established, let alone case law indicating that Cho violated that right. See

 Mullenix, 577 U.S. at 12 (explaining that “existing precedent must have placed the

 statutory or constitutional question beyond debate.”).

       The FAC also fails to sufficiently allege the element of malice. In Hawai‘i,

 “in order to establish the element of malice for a malicious prosecution claim, a

 plaintiff must show inter alia that the defendant initiated the prior proceeding with

 the intent, without justification or excuse, to commit a wrongful act and the

 emphasis is on the misuse of criminal or civil actions as a means for causing harm.”

 Arquette, 290 P.3d at 507. In her response, Plaintiff argues that malice is alleged

 here because, “in spite of his actual knowledge of the true facts,” Cho “became

 involved in a private dispute, became personally invested with the [Private]

 Defendants, and used his authority as a law enforcement officer to repeatedly harass

 and intimidate [Plaintiff]….” Dkt. No. 59 at 18. None of the alleged facts,

 however, indicate malice. First, to the extent, “in spite of his actual knowledge of

 the true facts,” is meant to reference the Evidence of Authority, as explained above,

 those documents do not reveal any “true facts” pertinent to this analysis. Second,

 the alleged facts do not indicate that Cho became involved in a “private dispute.”


                                           14
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 15 of 21             PageID #:
                                    943



 Rather, the alleged facts show that Cho responded to a report that someone had

 entered the Church without permission−in other words, he was doing his job as a

 police officer. Third, the alleged facts do not show that Cho became “personally

 invested” with the Private Defendants. To the extent this is meant to concern Cho’s

 alleged familial relationship and/or friendship with followers of Macomber, nothing

 more related to these relationships is alleged in the FAC. Put simply, without

 significantly more, there is nothing improper about having family members and

 friends while being a police officer. Finally, the alleged facts also do not show that

 Cho repeatedly harassed and intimidated Plaintiff. Instead, throughout the FAC,

 Plaintiff merely uses the words “harass” and “intimidate” as conclusory labels. See

 FAC at ¶¶ 106, 113, 119, 122, 133, 140, 143, 155. At most, the allegations in the

 FAC indicate that Plaintiff felt intimidated by Cho and law enforcement in general,

 not that Cho had the intent to intimidate or harass Plaintiff. See id. at ¶¶ 66, 73, 81,

 87-88, 98. In fact, the circumstances alleged by Plaintiff demonstrate precisely the

 opposite. By meeting with Plaintiff in advance of the planned November 2013

 meeting, Cho appears to have pursued a course of action designed to avoid conflict.

 Had he wanted to bring the authority of law enforcement to bear on Plaintiff−in

 other words, to intimidate or harass her−he could have done nothing to dissuade her

 from participating in the meeting and simply laid in wait, together with his “SWAT




                                            15
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 16 of 21            PageID #:
                                    944



 team.” That he did not indicates the absence of malice, the converse of which was

 Plaintiff’s burden to establish.

       The Court turns next to Plaintiff’s claim of municipal liability against the

 County. As an initial matter, because the Court found infra that Plaintiff has failed

 to allege that Cho committed a constitutional violation, the County cannot be liable

 under a theory of municipal liability. Long v. City & Cty. of Honolulu, 511 F.3d

 901, 907 (9th Cir. 2007). Nonetheless, as in the July 12, 2017 Order, the Court also

 addresses herein the merits of Plaintiff’s claim.

       A plaintiff can allege municipal liability under Section 1983 in one of three

 ways. First, a municipality can be liable when it or a person with final

 policymaking authority within the municipality expressly enacts or authorizes a

 policy respecting a challenged action. Monell v. Dep’t of Soc. Services of the City

 of New York, 436 U.S. 658, 690 (1978); Pembaur v. City of Cincinnati, 475 U.S.

 469, 481-483 (1986) (“The official must also be responsible for establishing final

 government policy respecting such activity before the municipality can be held

 liable.”). This form of municipal liability also includes when an authorized

 policymaker approves or ratifies a subordinate’s decision and the basis for it. City

 of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988). Second, a municipality can be

 liable for a custom that, although not expressly enacted, is “so permanent and well

 settled” it operates with the force of law. Monell, 436 U.S. at 691 (quotation


                                           16
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 17 of 21              PageID #:
                                    945



 omitted). Third, a municipality can be liable for a failure to train its employees

 when such failure amounts to deliberate indifference towards the rights of its

 inhabitants. City of Canton v, Harris, 489 U.S. 378, 388 (1989). In addition, a

 plaintiff must allege that a policy, custom, or failure to train actually caused a

 municipality’s employee to commit the constitutional deprivation. Id. at 391;

 Monell, 436 U.S. at 694.

       In the FAC, Plaintiff alleges that the County, through its Police Chief,

 “ratified” Cho’s alleged conduct by “approving” the Police Report. FAC at ¶ 123.

 For purposes of municipal liability, “ratification requires, among other things,

 knowledge of the alleged constitutional violation.” Christie v. Iopa, 176 F.3d 1231,

 1239 (9th Cir. 1999). Plaintiff, however, does not allege that the Police Chief was

 aware of any constitutional violation or even the basis for Cho’s decisions. Instead,

 Plaintiff alleges only that the Police Chief met with Dolly Andrade and made copies

 of the Evidence of Authority. FAC at ¶¶ 70, 76. Contrary to Plaintiff’s argument

 in her response, Dkt. No. 59 at 25, the foregoing does not constitute the “intentional

 withholding of exculpatory evidence.” Rather, it constitutes the Police Chief

 meeting with a member of the public and making copies of documents showing that

 three individuals were officers of the Church. Plaintiff provides no explanation

 how the foregoing equates to knowledge of a constitutional violation or the basis for




                                            17
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 18 of 21                     PageID #:
                                    946



 Cho’s decisions. Therefore, Plaintiff’s claim of municipal liability is dismissed for

 this reason as well.7

        2.     Count Three

        In the motion to dismiss, the County Defendants argue that Plaintiff has failed

 to sufficiently allege a conspiracy claim under Section 1985. Dkt. No. 52-1 at

 22-23. They also argue that, because Plaintiff has failed to allege a Section 1983

 claim, her claim under Section 1985 must fail too. Id. at 23. In response, Plaintiff

 asserts, in one paragraph, that a sufficient claim under Section 1985 is alleged in the

 FAC. Dkt. No. 59 at 26-27. She argues that a conspiracy is shown by the Private

 Defendants “conspir[ing]” to use law enforcement, “a conspiracy resulting in a

 criminal prosecution…,” “numerous acts in furtherance of the conspiracy by threats,

 intimidation, and violence,” and “the chilling effect this conspiracy has had on

 [Plaintiff]….” Id.

        At the very least, the Court agrees with the County Defendants unrebutted

 argument that, because Plaintiff’s Section 1983 claim fails, her claim under Section

 1985 must also fail. See Caldeira v. Cty. of Kauai, 866 F.2d 1175, 1182 (9th Cir.

 1989) (“the absence of a section 1983 deprivation of rights precludes a section 1985

 conspiracy claim predicated on the same allegations.”). Here, there is no dispute

 that Plaintiff’s Section 1985 claim is predicated on the same alleged facts as her

 7
  The FAC also fails to allege how the Police Chief’s conduct caused Cho to act the way he did.
 See Monell, 436 U.S. at 694.

                                                18
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 19 of 21                       PageID #:
                                    947



 Section 1983 claim and, therefore, Count Three is subject to dismissal with respect

 to all Defendants.8

 II.    Substantive Joinder – Count Two

        In the August 29, 2017 Order, the Court explained that “all constitutional

 violations alleged on the part of the Private Defendants hinge on whether the

 government actors with whom the Private Defendants allegedly conspired violated

 Andrade’s constitutional rights.” Dkt. No. 47 at 11. That has not changed with the

 allegations of the FAC. FAC at ¶ 140. Therefore, because Plaintiff has failed to

 allege a constitutional violation against the County Defendants, her Section 1983

 claim against the Private Defendants is also dismissed. See Lacey v. Maricopa

 Cty., 693 F.3d 896, 935 (9th Cir. 2012) (stating that “there must always be an

 underlying constitutional violation[]” for purposes of a Section 1983 conspiracy

 claim); Avalos v. Baca, 596 F.3d 583, 592 (9th Cir. 2010) (concluding that a district

 court properly found that, following the rejection of the plaintiff’s claim of a

 constitutional violation, his conspiracy claim under Section 1983 was “eviscerated”

 as a matter of law).

 8
  The Court notes that, substantively, other than using the word “conspiracy” in each of her
 arguments, Plaintiff provides no valid explanation as to how the FAC alleges a conspiracy between
 Cho and/or the County and the Private Defendants. See Caldeira, 866 F.2d at 1181 (explaining
 that, to allege a Section 1985 conspiracy claim, “the plaintiff must show an agreement or ‘meeting
 of the minds’ by the defendants to violate his constitutional rights.”). Here, there are no such
 allegations. Repeating the word “conspiracy” does not properly allege one. In addition, there
 are no allegations that any of the Defendants had “some racial, or perhaps otherwise class-based,
 invidiously discriminatory animus” behind their actions. See Bray v. Alexandria Women’s
 Health Clinic, 506 U.S. 263, 268 (1993).

                                                 19
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 20 of 21                        PageID #:
                                    948



 III.   Leave to Amend is Denied

        As explained earlier, in the July 12, 2017 and August 29, 2017 Orders, the

 Court provided Plaintiff with leave to amend the deficiencies highlighted with her

 claims. As discussed herein, Plaintiff has failed to do that. In particular, Plaintiff

 has failed to correct the deficiencies with the claims in Count One of malicious

 prosecution and municipal liability. Because Plaintiff has been provided with an

 opportunity to correct Count One, the Court declines to provide leave once again.

 See Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (explaining that

 a district court’s discretion in deciding whether to allow leave to amend is

 “particularly broad” after leave to amend has already been granted).9 Further, the

 failure to correct the deficiencies with Count One renders unactionable Counts Two

 and Three as a matter of law. See Avalos, 596 F.3d at 592; Caldeira, 866 F.2d at

 1182. Thus, although Count Three was newly raised in the FAC, leave to amend it

 would be futile in light of the uncorrected deficiencies with Count One. 10

                                        CONCLUSION

        For the reasons stated herein, the motion to dismiss, Dkt. No. 52, is

 GRANTED, and all claims are DISMISSED WITH PREJUDICE. The Clerk is

 instructed to enter Judgment in favor of Defendants, pursuant to this Order, the July

 9
  The Court notes that Plaintiff does not request leave to amend the FAC in her response to the
 motion to dismiss, see generally Dkt. No. 59, despite the County Defendants arguing that any such
 leave should be denied, see Dkt. No. 52-1 at 24-25.
 10
    The Court also notes that leave to add claims, such as Count Three, was not granted in the July
 12, 2017 Order, only leave to “cure the deficiencies identified in [that] Order.” Dkt. No. 41 at 23.

                                                  20
Case 1:16-cv-00684-DKW-KJM Document 89 Filed 06/14/21 Page 21 of 21          PageID #:
                                    949



 12, 2017 Order (Dkt. No. 41), and the August 29, 2017 Order (Dkt. No. 47). The

 Clerk may then CLOSE this case.

       IT IS SO ORDERED.

       Dated: June 14, 2021 at Honolulu, Hawai‘i.




                                        De~                            ---
                                        United States District Judge




                                        21
